PER CURIAM.
The defendant/golf club appeals a final judgment for money damages. The case relates to a party’s right to apply for membership in a non-profit, social/golf club by virtue of a recorded agreement and covenant running with land purchased in a residential golf course development. The agreement and covenant gave plaintiffs the right to apply for membership in the golf club. For reasons unnecessary to this decision, the club advised plaintiffs that no memberships were available. After a jury trial, in which conflicting evidence was introduced, a verdict was returned in favor of plaintiffs for damages. The golf club appeals asserting the line of cases dealing with membership disputes in social clubs. See LaGorce Country Club v. Cerami, 74 So.2d 95 (Fla.1954); and Everglades Protective Syndicate, Inc. v. Makinney, 391 So.2d 262 (Fla. 4th DCA 1980). These cases are simply inapplicable. This was a suit for breach of a covenant in a written document. It was not a membership dispute in the sense of the above cases. The issues were tried on the basis of conflicting evidence, and reversible error has not been demonstrated. The final judgment below is thus affirmed.
AFFIRMED.
ANSTEAD, BERANEK and HERSEY, JJ., concur.